Case 2:20-cv-01351-JMA-AYS Document 14 Filed 07/14/20 Page 1 of 2 PageID #: 62




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 Audiometric Analytics Technologies LLC,                     Case No. 2:20-cv-01351-JMA-AYS
        Plaintiff,                                           Patent Case
        v.                                                   Jury Trial Demanded
  Beyer Dynamic, Inc.,

        Defendant.


                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Audiometric

Analytics Technologies LCC, hereby dismisses this action without prejudice. Defendant has not

yet answered the Complaint or moved for summary judgment.



 Dated: July 14, 2020              Respectfully submitted,

                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Audiometric Analytics Technologies LLC




                                               1
Case 2:20-cv-01351-JMA-AYS Document 14 Filed 07/14/20 Page 2 of 2 PageID #: 63




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on July 14, 2020, via the Court's CM/ECF system.


                                                   /s/ Isaac Rabicoff
                                                   Isaac Rabicoff




                                               2
